                       Case 2:19-cv-00159-HYJ-MV ECF No. 58, PageID.258 Filed 08/11/21 Page 1 of 1



                                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                                   WESTERN DISTRICT OF MICHIGAN
                                                         NORTHERN DIVISION

                       RICHARD J. HILL,
                                                                           U.S. District Judge:
                               Plaintiff,                                   Hon. Hala Y. Jarbou
                       v                                                   U.S. Magistrate Judge:
                       JUSTIN WONCH, and                                    Maarten Vermaat
                       TOWNSHIP OF FORSYTH,
                                                                           Case No: 2:19-cv-159
                               Defendants.
                                                                      /
                                                                           Susan D. MacGregor (P41741)
                       Phillip B. Toutant (P72992)
                                                                           M. Sean Fosmire (P31737)
                       Karl P. Numinen (P46074)
                                                                           KITCH DRUTCHAS WAGNER
                       NUMINEN DEFORGE & TOUTANT, P.C.
                                                                            VALITUTTI & SHERBROOK
                       Attorneys for Plaintiff
                                                                           Attorneys for Defendants
                       105 Meeske Avenue
                                                                           1440 W. Ridge Street, Ste. C
                       Marquette, MI 49855
                                                                           Marquette, MI 49855-3199
                       (906) 226-2580
                                                                           (906) 228-0001
                                                                      /

                                            DEFENDANTS’ BRIEF IN SUPPORT OF MOTION
                                       TO ADJOURN TRIAL AND EXTEND PRE-TRIAL DEADLINES

                               This motion is brought under Rules 7(b) and 16 of the Federal Rules of Civil Procedure.

                                                                   Respectfully submitted,

                                                                   KITCH DRUTCHAS WAGNER
                                                                   VALITUTTI & SHERBROOK


                       Dated: August 11, 2021                      By:       /s/ M. Sean Fosmire
                                                                          Attorney for Defendants




 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
       SUITE C
MARQUETTE, MICHIGAN
     49855-3199


(906) 228-0001




                       MAR01:81531.1
